Vista la moción radicada por la demandante apelada en la que solicita se modifique la sentencia dictada por esta corte el día 30 de abril de 1940, en el sentido de conceder a la demandante apelada una exención o crédito de $3,000 al hacerse la reliquidación de la planilla de la demandante para el año que terminó el.31 de diciem-bre, 1929;
Vista la contestación a la demanda, radicada por el Tesorero demandado, en la que se alega específicamente:
“que la demandante no reclamó la referida exención en su declaración de ingresos correspondiente al año 1929; que a pesar de ello el demandado, al comprobar la mencionada planilla, concedió a la demandante una exención espe-cífica de $3,000; .... y que la demandante no tenía ni tiene derecho a exención o crédito por la suma de $5,000 y sí únicamente por la cantidad de $3,000, tal como le fué concedida por el demandado; ”
Por cuanto, en la opinión que sirvió de base a la sentencia del 30 de abril de 1940 reconocimos el derecho de la demandante apelada *945a un crédito específico de $3,000 de acuerdo con la sección 34(b) de la Ley núm. 74 de 1925, según fné enmendada por la Ley núm. 18 de 1927;
Por no TANTO, se declara con lugar la moción de la demandante apelada, disponiéndose que si no se hubiese concedido ya a la deman-dante apelada el crédito específico de $3,000 por ella reclamado, el Tesorero demandado deberá proceder a reliquidar la planilla de ia demandante para el año que terminó el 31 de diciembre de 1929, concediendo el referido crédito y reintegrando a la demandante' cualquier cantidad que le hubiese sido erróneamente cobrada, con intereses desde la fecha en que se hizo el pago bajo protesta.